Citation Nr: 1210444	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

FINDINGS OF FACT

1.  Service connection is in effect for a low back disability, including left L4 lumbosacral radiculopathy, herniated nucleus pulposes (HNP) at L5-S1, and degenerative joint disease (DJD, i.e., arthritis) of the lumbosacral spine, rated as 
60-percent disabling, and for an endochondral fracture of the right foot (talus), status post surgery and arthroscopy residuals, osteochondritis dissecans, rated as 
20-percent disabling, for a combined 70 percent rating.

2.  The evidence of record indicates the Veteran retired from his job with the police department, effective in 2004, after 30 years of employment.

3.  He subsequently was denied employment at an auto body shop in July 2008 because the job required heavy lifting, which he was unable to do on account of his low back and right ankle disabilities.

4.  A VA compensation examiner (a physician) since has indicated in July 2009, however, that the Veteran's service-connected disabilities are not so severe as to preclude him from obtaining and maintaining other types of substantially gainful employment.  This VA examiner acknowledged the limited range of movement of the Veteran's right ankle joint secondary to his right foot disability and surgical fixation, and his limited back bending capabilities due to the degenerative changes of his lumbar spine, but nonetheless determined he is still capable of employment in a regular desktop job (so sedentary work) that provides the opportunity for breaks to avoid static body positions and reasonable time to complete tasks that require moderate walking distances.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim (so including a claim for a TDIU), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.


On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2008 and May 2010.  The RO sent that first letter prior to initially adjudicating the claim in November 2008, so in the preferred sequence, and these letters - especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Additionally, the letters discussed the disability rating and effective date elements of his claim.  See Dingess/Hartman, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), private medical records, VA treatment records, and statements submitted in support of his claim.  He also was provided a VA compensation examination for a medical opinion concerning whether he is unemployable (i.e., incapable of obtaining and maintaining substantially gainful employment) on account of his service-connected disabilities, namely, his low back and right foot disabilities.  As the Court indicated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  A VA physician provided this necessary medical comment in July 2009, so the opinion addresses this determinative issue of employability.  And the mere passage of time since the obtaining of this medical opinion does not, in and of itself, necessitate another examination and opinion.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Entitlement to a TDIU

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected disabilities and, therefore, is entitled to a TDIU.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

Even if, however, a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2010).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In this particular case at hand, the Veteran's service-connected disabilities are a low back disability, including left L4 lumbosacral radiculopathy, HNP at L5-S1, and DJD of the lumbosacral spine, rated as 60-percent disabling, and an endochondral fracture of the right foot (talus), status post surgery and athroscopy residuals, osteochondritis dissecans, rated as 20-percent disabling.  He resultantly has had a combined 70 percent rating for these disabilities effectively since March 4, 1994.  He therefore has sufficient ratings to meet the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  So the only remaining consideration is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The Veteran indicated on his August 2008 TDIU application (VA Form 21-8940) that he had worked full time for the local police department from 1974 until 2004, so for 30 years, when he became too disabled to work.  Under the heading time lost from illness, he indicated 2 years but did not specify whether that was then recently or at some time in years past, and he said his service-connected low back disability prevented him from securing or following a substantially gainful occupation.  He also provided copies of retirement forms from his position with the police department, dated in July 2003, and he contends that he was unable to maintain his position because he could no longer perform his job requirements.  As further evidence of this, he submitted the report of a medical evaluation by Dr. M.F., dated in June 1996, and he says the results show his service-connected disability in effect forced him to retire.  This report, however, is dated in 1996, so some 8 years prior to his eventual retirement in 2004.

His VA treatment records contemporaneously dated from August 1993 to July 2008 also discuss his ongoing treatment for his low back and right foot disabilities, but do not indicate whether he was incapable of obtaining and maintaining substantially gainful employment.


Primarily because a medical opinion was needed on this determinative issue of employability, the RO had the Veteran undergo a VA compensation examination in July 2009.  This examiner reviewed the file for the pertinent medical and occupational history before concluding the Veteran is still capable of employment in a regular desktop job that provides the opportunity for breaks to avoid static body positions and reasonable time to complete tasks that require moderate walking distances.  In so concluding, this examiner acknowledged the limited range of movement of the Veteran's right ankle joint secondary to his right foot disability and surgical fixation.  This examiner also acknowledged the Veteran has limited back bending capabilities due to the degenerative changes of his lumbar spine.

So while it is true, according to this VA compensation examiner, that the Veteran cannot work at every job that is substantially gainful (including, apparently, any requiring physical-type labor such as his past position as a police officer), other types of substantially gainful employment are not precluded, so still a viable option, such as a more sedentary-type job - albeit so long as he is provided a work environment that is conducive to his service-connected disabilities, namely, his low back and right foot disabilities.  The question then becomes whether this is tantamount to a sheltered or structured environment or type situation when employment is only possible with special accommodation, i.e., just marginal and not in actuality substantially gainful.  But according to the wording of this VA examiner's opinion, he apparently believes the Veteran's circumstances are not so dire and that only relatively reasonable accommodation need be made for him to return to the workforce in a substantially gainful job.

This opinion comes after the Veteran's apparent attempt to obtain employment at an auto body shop in July 2008.  However, the owner of the shop determined the Veteran could not be hired because could not do the heavy lifting the job required.  But even the VA examiner concedes this type of physically demanding work is not a viable option, and there is no indication the Veteran alternatively has attempted to obtain other types of employment that is less physically demanding but still consistent with is level of education, prior work experience and training, etc.


It is worth repeating that the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  And in this particular instance, the VA examiner has indicated the Veteran is not precluded or restricted from all forms of employment that may be considered substantially gainful.

Therefore, the Board cannot grant this TDIU claim because the preponderance of the evidence is unfavorable, meaning the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


